DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 09/01/2022 is acknowledged. Group II, claims 10-15 are withdrawn for consideration. 
Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 08/05/2021. The submission is incompliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-9 are pending in this Office Action.
Claims 10-15 are withdrawn from consideration.
Claim Objections





Claims are objected to because of the following informalities:  
Claim 4, page 19 line 5, recites “…. an SOA configured to amplify the optical signal outputted …” 
Should be corrected to say “…. a semiconductor optical amplifier (SOA) [[an SOA]] configured to amplify the optical signal outputted …”.
Claim 4, page 19, recites the limitation "… the gain saturation of the SOA is determined based on ASE noise of the SOA.” Should be corrected to say "… the gain saturation of the SOA is determined based on amplified spontaneous emission (ASE) noise [[ASE noise]] of the SOA.”
Claim 5, page 19 line 11 of the claim recites “… the first optical power measured through the first optical power meter and the second optical power measured through the second 1 optical power meter.”.  should be corrected to: “… the first optical power measured through the first optical power meter and the second optical power measured through the second [[1]] optical power meter.”
Claim Interpretation






The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112








The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.











Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 thus claims 2-3 by way of dependence, claim 1 recite “a controller configured to control the SOA to operate in a gain saturation region or a linear gain region depending on whether a forward error correction (FEC) function is used in the optical network.” (Emphasis Add). The following makes this claim vague and indefinite because: 1) it is not clear when FEC function is used which of these two “a gain saturation region” or in “a linear gain region” the SOA operation is being performed. 2) The claim is not clear about requiring for controller to determine the presents or absents of FEC function. See US PgPub. 2022/0045787 A1 Para. [0020], [0053]- [0054].   


Claim Rejections - 35 USC § 103










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1 -4 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami Yuki (US 2009/0129785 A1) hereinafter “Yuki” in view of Kenji Ishii et al., (JP 2011109248 A see attached machine translation) hereinafter “Ishii”. 
Regarding claim 1, Yuki disclose an optical network comprising (Yuki: Fig. 1, 3,5, 8, 10 transmitter Node 100, relaying node 200 and receiver Node 300 of an optical network ¶¶ [0005], [0011]- [0012], [0040]- [0043]): 
an optical transmission apparatus, wherein the optical transmission apparatus comprises (Yuki: Fig. 1, 3,5, 8, 10 transmission apparatus Node 100 ¶¶ [0011]- [0015], [0040]- [0043]): 
an optical transmitter configured to output an optical signal (Yuki: Fig. 1, 3,5, 8, 10, optical transmitter 101, and multiplexing unit outputting optical signal to amplifier 105, ¶¶ [0011]- [0015], [0040]- [0043]); 
a semiconductor optical amplifier (SOA) configured to amplify the optical signal outputted through the optical transmitter (Yuki: Fig. 1, 3,5, 8, 10, optical amplifier 105, receives optical signal from transmitter/multiplexer ¶¶ [0035]- [0036], [0040]- [0042]); and 
a controller configured to control the SOA to operate in a gain saturation region or a linear gain region depending on whether a forward error correction (FEC) function is used in the optical network (Yuki: Fig. 1, 3,5, 8, 10, controller unit 112 controls the amplifier output 105 and outputs the optical signal to the transmission path, the controller uses input/output monitoring 109, 110 that indicates predetermined value, and controller set the gain/level of amplifier according predetermine value, ¶¶ [0035]- [0036], [0040]- [0042]).
Yuki does not expressly disclose the SOA to operate in a gain saturation region or a linear gain region depending on whether a forward error correction (FEC) function is used in the optical network.
Although it would have been obvious to control the operation of amplifier so that the gain of the output signal may be in saturation region or in linear region depending on input power and voltage source. 
However, Ishii disclose a controller configured to control the SOA to operate in a gain saturation region or a linear gain region depending on whether a forward error correction (FEC) function is used in the optical network (Ishii: Fig. 1, 3,5, 8, when input light intensity of SOA are exceeding the limit the output constant control using the saturation region of constant burst optical amplifier 52 and 55, therefore it is possible to always keep the input light intensity range below a certain value and as result when high speed input signal achieve constant output amplification without waveform distortion, Note if the input signal with FEC applies to the input amplifier the FEC improves the signal to noise ratio therefore can quickly reaches to saturation region the amplifier (limiting amplifier) See Page 4, paragraphs 2-4, and Page 8, However, when SOA i.e., 56 is in linear gain region the input can be within desired strength range SOA will always perform with a constant linear gain regardless of the signal intensity. The SOA is in feedforward type drive current constant control. See Page 4, paragraphs 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuki with the SOA that can operate in a gain saturation region or a linear gain region depending on whether a forward error correction (FEC) function is used in the optical network as taught by Ishii because when SOA operates in gain saturation region has response time constant and thus the output continuously even when a high-speed burst optical signal is inputted the output has constant without waveform distortion. And SOA is in linear gain region the optical amplifier is generally perform good amplification without waveform distortion as long as the input signal is within desired strength or power range.  See Ishii page 4.  & See MPEP 2143.I (A-D).
Regarding claim 4, is rejected in the same manner as claim 1 and further Ishii teach the gain saturation of the SOA is determined based on ASE noise of the SOA (Ishii: Fig. 1, 3,5, 8, the spontaneous emission light ASE is generated in SOA semiconductor optical amplifier and when it operates in saturation region with predetermine input signal light intensity range input light in See Page 6, paragraph 3 & Page 4, paragraphs 2-4).   
Regarding claim 2, the combination of Yuki disclose the optical network of claim 1, wherein the controller is configured to: control the SOA to operate in the gain saturation region when the FEC function is used in the optical network, and control the SOA to operate in the linear gain region when the FEC function is not used in the optical network (See claim 1 the combination of Yuki and Ishii as shown by Ishii : Fig. 1, 3,5, 8, Page 4, paragraphs 2-4, and Page 8).
Regarding claim 3, the combination of Yuki disclose the optical network of claim 1, wherein: the controller is configured to control an optical output of the optical transmitter and an operating condition of the SOA based on gain saturation of the SOA, and the gain saturation of the SOA is determined based on amplified spontaneous emission (ASE) noise of the SOA (See claim 1 & 4 the combination of Yuki and Ishii: Fig. 1, 3,5, 8, Page 6, paragraph 3 & Page 4, paragraphs 2-4, and Page 8).
Allowable Subject Matter














Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
CALABRÒ; Stefano et al.		US 20210021338 A1
LEE; Han Hyub et al.		US 20160020867 A1
Hoshi; Ryuta et al.			US 20090237781 A1
Shinsuke Tanaka et al., 		(US 2011/0164310 A1) 
Kyosuke Sone,			 (US 2010/0321768 A1) 
Stefano Calabro et al. 		(US 2021/0021338 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636